DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
Applicant’s arguments filed 3/2/2022, regarding the previous claim rejections of claims 1-4, 6-8, 24, and 25 have been fully considered but are not persuasive.  A new ground of 35 USC 112 rejection is presented for the amended dependent claims and their dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 8, 24, and 25, it is unclear what the variable “a” is in formula I and II of claim 7, formula III of claims 8 and 25, and formula Ib and II of claim 24.  The variable a was previously defined in these claims as the initial surface capacity of the cathode.  However, the claims were amended to remove this for some reason. The variable a will still be considered to be defined as the initial surface capacity of the cathode.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 24, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Kouzu et al. (WO 2014/065418 where US 2015/0270540 is the English US PG-Pub of the WO document, hereinafter Kouzu).
Regarding claims 1, 6-8, 24, and 25, Kouzu discloses a lithium ion battery comprising an anode,  comprising an anode composition for lithium ion batteries, a cathode and an electrolyte (abstract para. 1, 97), the anode composition comprising: a) a silicon-based active material of silicon oxide (Abstract and para. 35) and b) oxystarch (para. 84, 87 wherein oxidized starch is considered to be oxystarch) wherein the surface capacity/columbic efficiency equations in claims 7, 8, 24, and 25 would be inherently met due to the oxystarch present in the silicon oxide anode (see Applicants Specification bridging paragraph of pg. 22 and 23).  However, Kouzu does not specifically disclose wherein the oxystarch is in an amount of 5%-35% by weight, based on the total weight of the anode.  Kouzu discloses a binder in the range of 0.1-20 wt% of the silicon oxide anode (para. 85) with the rest of the negative electrode being silicon oxide wherein oxidized starch (oxystarch) is added to the binder in an optimized amount in order to act as a thickening agent to adjust the viscosity of the binder for optimal adhesiveness and suppressing the destruction of the anode from cubical expansion and constriction (para. 86, 87).  Therefore, it would be obvious for one of ordinary skill in the art at the time of filing to optimize the amount of the oxystarch in the anode to be in the amount of 5%-35% by weight (lower end of that range based on the 0.1-20wt% binder which the oxystarch thickening agent would be added to), based on the total weight of the anode in order to optimize the viscosity of the binder for optimal adhesiveness and suppressing the destruction of the anode from cubical expansion and constriction.  “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Kouzu discloses the anode composition of claim 1, as shown above, and Kouzu further discloses wherein the silicon-based active material is a silicon oxide (Abstract and para. 35)
Regarding claim 3, Kouzu discloses the anode composition of claim 1, as shown above, and Kouzu further discloses a carbon material, wherein the carbon material is graphite (para. 52, 53, 72).
Regarding claim 4, Kouzu discloses the anode composition of claim 1, as shown above, but Kouzu does not specifically disclose the anode being a) from 5% to 90% by weight of the silicon-based active material; b) from 5% to 35% by weight of the binder; and c) from 0 to 85% by weight of carbon material, wherein the weight percents of each component are based on the total weight of the anode composition.  Kouzu does disclose an amount of carbon material being between 0.5-5 wt% of the silicon oxide anode (para. 52, 53) and binder to be 0.1-20 wt% of the silicon oxide anode plus a small additional percent of oxystarch in the lower end of the 5-35wt% range (para. 85 and claim 1 rejection above) with the rest of the negative electrode being silicon oxide, which would overlap the 5% to 90% by weight of the silicon oxide anode.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments filed 3/2/2022, regarding the previous claim rejections of claims 1-4, 6-8, 24, and 25 have been fully considered but are not persuasive.  A new ground of 35 USC 112 rejection is presented for the amended claims and their dependent claims.
Regarding the 35 USC 103 rejection of claim 1, Applicant argues that oxystarch of Kouzu is a thickening agent, not a binder, therefore it would not be obvious to overlap the range of the oxystarch and the binder and that there would no reason to optimize that amount of oxystarch in the anode composition to be in the range of 5-35wt% (remarks pg. 8-9).  This argument is not persuasive because the rejection was not written to state that the weight percentages of the oxystarch and the binder are the same and would overlap.  The claim as written just states that the anode composition requires a silicon-based active material and 5-35 wt% oxystarch.  The claim is currently worded (comprising) that other components such as a binder can be present in the anode composition. The purpose of the adding the oxystarch thickening agent to the binder of the anode composition is to adjust the viscosity of the binder for optimal adhesiveness and suppressing the destruction of the anode from cubical expansion and constriction (para. 86, 87 of Kouzu).  Since the binder has a weight percent range 0.1-20 wt% in which the oxystarch would be added to, it would be very reasonable to optimize the amount of oxystarch to be in the lower end of the claimed 5-35 wt% range (one reasonable example would be 5 wt% oxystarch in a 20wt% binder) to adjust the viscosity of the binder for optimal adhesiveness and suppressing the destruction of the anode from cubical expansion and constriction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/ Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729